                   Case 1:20-mc-00241-KPF Document 21 Filed 09/09/20 Page 1 of 1

         KAPLAN HECKER & FINK LLP                                                            350 Fifth Avenue
                                                                                                    Suite 7110
                                                                                           New York, NY 10118
         Direct Dial: (212) 763-0883                                                          (212) 763-0883
         Direct Email: bwhite@kaplanhecker.com                                          www.kaplanhecker.com




    MEMO ENDORSED                                                                        September 9, 2020

         By ECF & E-mail

         The Honorable Katherine Polk Failla
         United States District Court
         for the Southern District of New York
         40 Foley Square, Room 2103
         New York, NY 10007
         Failla_NYSDChambers@nysd.uscourts.gov

                 Re:     Sines et al. v. Yiannopoulos, No. 20-mc-00241 (KPF)

         Dear Judge Failla:

                We write pursuant to Section 9 of Your Honor’s Individual Rules of Practice in Civil Cases
         seeking Court approval to file under seal Movants’ response to a letter that Respondent Milo
         Yiannopoulos e-mailed to the Court on September 1, 2020. Your Honor ordered the Clerk of
         Court to file Mr. Yiannopoulos’ letter under seal “[d]ue to the sensitive nature of the information
         contained therein,” Dkt. 16, and the Clerk of Court proceeded accordingly, see Dkt. 17. Because
         Movants’ planned response to Mr. Yiannopoulos’ letter, which is to be filed today pursuant to the
         Court’s order, quotes selected portions of Mr. Yiannopoulos’ sealed letter, Movants request
         permission to file their letter under seal.




                                                              Respectfully submitted,

                                                              /s/ Benjamin D. White
                                                              Benjamin D. White


         Cc: Respondent Milo Yiannopoulos (by e-mail)

Application GRANTED. Movants shall file their response under seal, viewable to
the Court and parties only.

Dated:       September 9, 2020                               SO ORDERED.
             New York, New York




                                                             HON. KATHERINE POLK FAILLA
